October 2, 2015Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:The Dreyfus/Laurel Funds Trust -Dreyfus Equity Income Fund-Dreyfus Emerging Markets Debt Local Currency Fund 1933 Act File No.: 33-438461940 Act File No.: 811-00524CIK No.: 0000053808Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectuses and Statement of Additional Information for the above-referenced funds, that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 192 to the Registration Statement, electronically filed with the Securities and Exchange Commission on September 24, 2015.Please address any comments or questions to my attention at 212-922-7804.Sincerely,/s/ Judianny Compres Judianny Compres Paralegal
